PER CURIAM:
Paul Charles Bird appeals the district court’s order accepting the recommendation of the bankruptcy court judge and dismissing Bird’s amended complaint filed as an adversary proceeding in the bankruptcy court. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Bird v. Driscoll, No. l:15-cv01326-GLR (D.Md. May 20, 2015). We deny Bird’s motion for the preparation of a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.